                Case 2:20-cv-00468-KJN Document 20 Filed 02/03/21 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                          )   Case No.: 2:20-cv-00468-KJN
      JUAN MANUEL GUZMAN, JR.,                              )
13                                                          )   STIPULATION FOR VOLUNTARY
                                                            )   REMAND PURSUANT TO SENTENCE
14                                                          )   FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                            )
15                                                          )
          v.                                                )
16                                                          )
     ANDREW SAUL,                                           )
17   Commissioner of Social Security                        )
                                                            )
18                    Defendant.                            )
                                                            )
19                                                          )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g).
24            The parties further request that the Clerk of the Court be directed to enter a final
25   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
26   Commissioner.
27   ////
28


     Stip. For Voluntary Remand; Case 20-cv-00468-KJN   1
                Case 2:20-cv-00468-KJN Document 20 Filed 02/03/21 Page 2 of 2



 1
                                                        Respectfully submitted,
 2
 3   Dated: January 29, 2021                            /s/ Jared Walker*
                                                        (*as authorized via e-mail on 1/25/21)
 4                                                      JARED WALKER
                                                        Attorney for Plaintiff
 5
 6
     Dated: January 29, 2021                            McGREGOR W. SCOTT
 7                                                      United States Attorney
 8                                                      DEBORAH LEE STACHEL
                                                        Acting Regional Chief Counsel, Region IX
 9                                                      Social Security Administration
10                                               By:    /s/ Marcelo Illarmo
11                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
12
                                                        Attorneys for Defendant
13
14
15                                                      ORDER
16           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
17   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
18   IS HEREBY ORDERED that:
19                1. Plaintiff’s motion for summary judgment (ECF No. 16) is GRANTED;
20                2. The final decision of the Commissioner is REVERSED, and the case is
21                    REMANDED to the Commissioner of Social Security for further administrative
22                    proceedings consistent with the terms of the Stipulation to Remand pursuant to
23                    sentence four of 42 U.S.C. § 405(g); and
24                3. The Clerk of Court shall CLOSE this case.
25   Dated: February 2, 2021
26
27
28


     Stip. For Voluntary Remand; Case 20-cv-00468-KJN   2
